Citation Nr: 1512184	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-02 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include major depressive disorder and schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from January to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that decision, the RO denied entitlement to service connection for a psychiatric disability.

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claim.  The documents in these files have been reviewed and considered as part of this appeal

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In the present case, the Veteran contends that he has a current psychiatric disability which had its onset in service and that he has continuously received psychiatric treatment since approximately 1985.  Additionally, his brother claims that the Veteran experienced post-service psychiatric symptoms, such as irritability, depression and suicidal ideation in the 1980s.  

The Veteran was afforded a VA psychiatric examination in January 2014 and was diagnosed as having schizophrenia.  The psychologist who conducted the examination opined that it was not likely ("less likely than not") that the Veteran's schizophrenia was caused by or related to service.  He reasoned that the Veteran initially reported in service that he was hearing voices and having delusions.  However, he admitted the next day that he had been faking such symptoms.  His records also indicated that his clinical presentation was not consistent with a psychosis.  Furthermore, there was no documentation of any additional mental health treatment until 2004, which was approximately 20 years following the Veteran's discharge from service.

The January 2014 opinion is insufficient because it is partly based upon a lack of objective clinical evidence of psychiatric treatment until approximately 2004 and it does not reflect consideration of the lay reports of post-service psychiatric symptoms in the 1980s and continuous private psychiatric treatment since approximately 1985.  In this regard, a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

Hence, a remand is necessary to obtain a new opinion as to the etiology of the Veteran's current psychiatric disability.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

Disability records obtained from the Social Security Administration (SSA) include a January 2010 "Disability Report-Field Office" form (Form SSA-3367) which reveals that the Veteran had previously filed for and been denied SSA disability benefits in January 2005 for an unspecified disability.  The folder associated with that prior claim was reportedly still in existence.  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination in January 2005 have not yet been associated with the claims file and may be relevant.

Also, an August 2004 treatment record from Aurora Psychiatric Hospital, an April 2010 "Drug and Alcohol Questionnaire" associated with the Veteran's SSA disability records, and an August 2011 examination report from Aurora Behavioral Health Center Wauwatosa (Aurora) reveal that the Veteran has received private psychiatric treatment from Dr. White, Milwaukee Psychiatric Hospital, Charter Hospital, and Greenbriar Hospital.  The August 2011 examination report from Aurora also reflects that the Veteran was scheduled for follow up treatment at that facility in 1 month, but there are no additional treatment records from Aurora in the claims file.

When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and ask for a release to obtain the records.  If the Veteran does not provide the release, VA should ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not been taken with regard to any relevant treatment records from the above identified treatment providers.  Also, in light of the fact that the claim is being remanded to obtain additional private treatment records, another attempt can be made to obtain treatment records from Northbrook Hospital.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's January 2005 decision concerning the Veteran's claim for disability benefits, including any medical records relied upon to make the decision (see the January 2005 decision referenced in the January 2010 "Disability Report-Field Office" form (Form SSA-3367) which is included among the already obtained SSA disability records).

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a psychiatric disability, to include the dates of any such treatment.

The Veteran shall also specifically be asked to complete authorizations (including both VA authorizations and any separate authorizations that may be required by individual private treatment providers) for VA to obtain all records of his treatment for a psychiatric disability from Aurora Behavioral Health Center Wauwatosa, Dr. White, Milwaukee Psychiatric Hospital, Charter Hospital, Greenbriar Hospital, Northbrook Hospital, and any other sufficiently identified private treatment provider from whom records have not already been obtained.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.  All such notification must be documented in the claims file.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records and any additional records from the SSA, ask the psychologist who conducted the January 2014 VA psychiatric examination to review the claims file (including a copy of this remand, all relevant records contained in VBMS and the Virtual VA system, and any records obtained pursuant to this remand) and provide a new opinion as to the etiology of the Veteran's current psychiatric disability. 

For each current psychiatric disability identified (i.e., any psychiatric disability diagnosed since February 2010 including, but not limited to, major depressive disorder and schizophrenia), the opinion provider shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability had its onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed psychosis), is related to the documented treatment in service for reported psychiatric symptoms, is related to harassment in service from fellow service members, or is otherwise the result of a disease or injury in service?

In formulating the above opinions, the opinion provider must acknowledge and comment on all psychiatric disabilities diagnosed since February 2010 (including, but not limited to, major depressive disorder and schizophrenia), all evidence of treatment for psychiatric problems in the Veteran's service treatment records (including the hospitalization in service for reported psychiatric symptoms), his reports of having endured harassment in service from fellow service members, the February 2010 statement from the Veteran's brother which reveals that the Veteran reportedly experienced psychiatric symptoms (i.e., suicidal ideation) in the 1980s, and the Veteran's reports of having continuously received private psychiatric treatment since approximately 1985.

The opinion provider must provide reasons for each opinion given.

The opinion provider is advised that the Veteran is competent to report his symptoms and history and that his brother is competent to report his observations of the Veteran's symptoms, and such lay statements must be specifically acknowledged and considered in formulating any opinions.  If the opinion provider rejects the lay reports regarding symptoms or treatment for such symptoms, the opinion provider must provide a reason for doing so. 

If the opinion provider determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the opinion provider be undertaken so that a definite opinion can be obtained.)

If the January 2014 psychologist is unavailable or otherwise unable to provide the requested opinion, the Veteran shall be afforded a new VA psychiatric examination to obtain the necessary opinion.

4.  The AOJ shall review the opinion/examination report to ensure that it contains the information and opinion requested in this remand and is otherwise complete.

5.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

